Name: Council Implementing Decision 2011/736/CFSP of 14Ã November 2011 implementing Decision 2011/273/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  Asia and Oceania;  criminal law
 Date Published: 2011-11-15

 15.11.2011 EN Official Journal of the European Union L 296/55 COUNCIL IMPLEMENTING DECISION 2011/736/CFSP of 14 November 2011 implementing Decision 2011/273/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Whereas: (1) On 9 May 2011, the Council adopted Decision 2011/273/CFSP concerning restrictive measures against Syria (1). (2) On 23 October 2011, the European Council stated that the EU would impose further measures against the Syrian regime as long as the repression of the civilian population continued. (3) In view of the gravity of the situation in Syria, the Council considers it necessary to impose additional restrictive measures. (4) Additional persons should be included in the list of persons and entities subject to restrictive measures as set out in Annex I to Decision 2011/273/CFSP. (5) Decision 2011/273/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be added to the list set out in Annex I to Decision 2011/273/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 November 2011. For the Council The President C. ASHTON (1) OJ L 121, 10.5.2011, p. 11. ANNEX Persons referred to in Article 1 Name Identifying information Reasons Date of listing 1. Major General Jumah Al-Ahmad Commander Special Forces. Responsible for the use of violence against protestors across Syria. 14.11.2011 2. Colonel Luai al-Ali Head of Syrian Military Intelligence, Deraa Branch. Responsible for the violence against protesters in Deraa. 14.11.2011 3. Lt. General Ali Abdullah Ayyub Deputy Chief of General Staff (Personnel and Manpower). Responsible for the use of violence against protestors across Syria. 14.11.2011 4. Lt. General Jasim al-Furayj Chief of General staff. Responsible for the use of violence against protestors across Syria. 14.11.2011 5. General Aous (Aws) ASLAN Born in 1958 Head of Batallion in the Republican Guard. Close to Maher al-ASSAD and President al-ASSAD. Involved in the crackdown on the civilian population across Syria. 14.11.2011 6. General Ghassan BELAL General in command of the 4th Division reserve bureau. Adviser to Maher al-ASSAD and coordinator of security operations. Responsible for the crackdown on the civilian population across Syria. 14.11.2011 7. Abdullah BERRI Head of Berri family militia. In charge of pro-government militia involved in the crackdown on the cilivian population in Aleppo. 14.11.2011 8. George CHAOUI Member of Syrian electronic army. Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 9. Major General Zuhair Hamad Deputy Head of General Intelligence Directorate. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011 10. Amar ISMAEL Civilian - Head of Syrian electronic army (territorial army intelligence service). Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 11. Mujahed ISMAIL Member of Syrian electronic army. Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 12. Saqr KHAYR BEK Deputy Minister for the Interior. Responsible for the use of violence against the civilian population in Syria. 14.11.2011 13. Major General Nazih Deputy Director of General Intelligence Directorate. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011 14. Kifah MOULHEM Batallion Commander in the 4th Division. Responsible for the crackdown on the civilian population in Deir el-Zor. 14.11.2011 15. Major General Wajih Mahmud Commander 18th Armoured Division. Responsible for the violence against protestors in Homs. 14.11.2011 16. Bassam SABBAGH Born on 24 August 1959 in Damascus. Address: Kasaa, Anwar al Attar Street, al Midani building, Damascus. Syrian passport no 004326765 issued 2 November 2008, valid until November 2014. Head of Sabbagh & Associates law firm (Damascus). Member of the Paris Bar. Legal and financial adviser and manages affairs of Rami Makhlouf and Khaldoun Makhlouf. Involved with Bashar al-Assad in funding a real estate project in Latakia. Provides financial support for the regime. 14.11.2011 17. Lt. General Tala Mustafa Tlass Deputy Chief of General Staff (Logistics and supplies). Responsible for the use of violence against protestors across Syria. 14.11.2011 18. Major General Fuad Tawil Deputy head Syrian Air Force Intelligence. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011